Exhibit 10.1

Execution Version

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 27, 2020 (the “Second Amendment Effective Date”), is entered into by and
among HERITAGE INSURANCE HOLDINGS, INC., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders party hereto, and Regions Bank, in its
capacity as Administrative Agent (the “Administrative Agent”).

R E C I T A L S

WHEREAS, the Borrower, the Guarantors from time to time party thereto, the
Lenders from time to time party thereto, and Regions Bank, as Administrative
Agent and Collateral Agent, are parties to that certain Credit Agreement, dated
as of December 14, 2018 (as amended by that certain First Amendment to Credit
Agreement, dated as of May 17, 2019, and as further amended, restated, amended
and restated, supplemented, increased, extended, refinanced, renewed, replaced,
and/or otherwise modified in writing from time to time, the “Credit Agreement”);
and

WHEREAS, the Credit Parties have requested that the Credit Agreement be amended
as provided in Section 3 below, and the Lenders (by act of the Required Lenders)
have agreed to consent to such amendments set forth herein, subject to the terms
and conditions of this Amendment;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

A G R E E M E N T

1. Introductory Paragraph and Recitals; Definitions. The above introductory
paragraph and recitals (including any terms defined therein) of this Amendment
are incorporated herein by reference as if fully set forth in the body of this
Amendment. Capitalized terms used herein but not otherwise defined herein shall
have the meanings provided for such terms in the Credit Agreement (as amended by
this Amendment).

2. Amendments to the Credit Agreement. Pursuant to Section 11.4 of the Credit
Agreement, the Credit Agreement is hereby amended in the following respects:

(a) The Table of Contents to the Credit Agreement is amended by replacing the
text “EEA” in the heading of Section 11.21 of the Credit Agreement with the text
“Affected”.

(b) Section 1.1 of the Credit Agreement is amended by inserting the following
new definitions in the appropriate alphabetic order:

“Affected Financial Institution” shall mean: (a) any EEA Financial Institution;
or (b) any UK Financial Institution.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. §–1841(k)) of such party.

“Covered Entity” shall mean any of the following: (a) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. §–252.82(b);
(b) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §–47.3(b); and (c) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. §–382.2(b).



--------------------------------------------------------------------------------

“Covered Party” shall have the meaning provided in Section 11.23.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§–252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. §–5390(c)(8)(D).

“QFC Credit Support” shall have the meaning provided in Section 11.23.

“Resolution Authority” shall mean an EEA Resolution Authority, or, with respect
to any UK Financial Institution, a UK Resolution Authority.

“Supported QFC” shall have the meaning provided in Section 11.23.

“U.S. Special Resolution Regime” shall have the meaning provided in
Section 11.23.

“UK Financial Institution” shall mean any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended from time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.

“UK Resolution Authority” shall mean the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

(c) The definitions of “Bail-In Action”, “Bail-In Legislation” and “Write-Down
and Conversion Powers” in Section 1.1 of the Credit Agreement are each amended
and restated in their entirety to read as follows:

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

“Bail-In Legislation” shall mean: (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing Law for such EEA Member
Country from time to time which is described in the applicable EU Bail-In
Legislation Schedule; and (b) with respect to the United Kingdom, Part I of the
United Kingdom Banking Act of 2009 (as amended from time to time), and any other
Law applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions, or any
affiliates of any of the foregoing (other than through liquidation,
administration, or other insolvency proceedings).

“Write-Down and Conversion Powers” shall mean: (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule; and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution, or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that Person or any other Person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it, or to suspend any obligation in respect of that liability,
or any of the powers under that Bail-In legislation that are related or
ancillary to any of those powers.

 

2



--------------------------------------------------------------------------------

(d) Clause (c) of the definition of “Permitted Acquisitions” in Section 1.1 of
the Credit Agreement is amended and restated in its entirety to read as follows:

(c) immediately after giving effect to such Acquisition, either (i) there shall
be at least $25,000,000 of Liquidity, or (ii) on a Pro Forma Basis, the
Consolidated Leverage Ratio shall be at least 0.25:1.00 (a “quarter turn”) less
than the Consolidated Leverage Ratio required for the period of four (4) Fiscal
Quarters most recently ended;

(e) Section 6.15(h) of the Credit Agreement is amended by replacing the text
“EEA” with the text “Affected”.

(f) Section 8.6(o)(iii)(C) of the Credit Agreement is amended and restated in
its entirety to read as follows:

(C) after giving effect to any such Investment, either (i) there shall be at
least $25,000,000 of Liquidity, or (ii) on a Pro Forma Basis, the Consolidated
Leverage Ratio shall be at least 0.25:1.00 (a “quarter turn”) less than the
Consolidated Leverage Ratio required for the period of four (4) Fiscal Quarters
most recently ended;

(g) Section 11.5(e) of the Credit Agreement is amended to insert the text “, and
this Section 11.5 shall not apply to any such pledge or assignment of a security
agreement” immediately after the text “Federal Reserve Bank”.

(h) Section 11.21 of the Credit Agreement is amended and restated in its
entirety to read as follows:

Section 11.21. Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an
Affected Financial Institution arising under any Credit Document, to the extent
that such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority, and each party hereto
agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by the applicable Resolution
Authority to any such liabilities arising hereunder that may be payable to it by
any Lender that is an Affected Financial Institution; and (b) the effects of any
Bail-In Action on any such liability, including, if applicable, (i) a reduction,
in full or in part, or cancellation of any such liability, (ii) a conversion of
all, or a portion, of such liability into shares or other instruments of
ownership in such Affected Financial Institution, its parent undertaking, or a
bridge institution that may be issued to, or otherwise conferred on, it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document, or (iii) the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of the
applicable Resolution Authority.

(i) A new Section 11.23 of the Credit Agreement is inserted at the end of
Article XI of the Credit Agreement to read as follows:

Section 11.23. Acknowledgement Regarding any Supported QFCs.

(a) To the extent that the Credit Documents provide support, through a guarantee
or otherwise, for any Swap Obligation or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support”; and each such QFC, a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC

 

3



--------------------------------------------------------------------------------

Credit Support (with the provisions below applicable notwithstanding that the
Credit Documents and any Supported QFC may in fact be stated to be governed by
the laws of the State of New York and/or of the United States or any other state
of the United States.

(b) In the event that a Covered Entity that is a party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the Laws
of the United States or a state of the United States. In the event that a
Covered Party, or a BHC Act Affiliate of a Covered Party, becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the
Credit Documents that might otherwise apply to such Supported QFC or any QFC
Credit Support that may be exercised against such Covered Party are permitted to
be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if the Supported QFC and the Credit
Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

3. Effectiveness; Conditions Precedent. This Amendment shall become effective as
of the Second Amendment Effective Date upon the satisfaction of each of the
following conditions precedent:

(a) Amendment. Receipt by the Administrative Agent of counterparts of this
Amendment duly executed by each of the Credit Parties, the Required Lenders, the
Administrative Agent, and the Collateral Agent; and

(b) Fees and Expenses. Receipt by (i) the Administrative Agent, for the account
of each Lender that delivers its executed signature page to this Amendment to
the Administrative Agent not in escrow on or prior to the date hereof, of an
amendment fee in an amount equal to the product of (A) five-hundredths percent
(0.05%), and (B) the sum of (I) such Lender’s Revolving Commitment, and
(II) such Lender’s portion of the outstanding principal amount of the Term Loan
A, in each case, as determined on the date hereof (which amendment fee shall be
for such Lenders’ participation in this Amendment, shall be fully earned once
paid, and shall be non-refundable for any reason whatsoever), and (ii) the
Administrative Agent and the Lenders of all other fees, expenses and other
amounts due and payable on or prior to the date of this Agreement, including,
without limitation, reimbursement or payment of all out-of-pocket expenses of
the Administrative Agent (including, without limitation, reasonable fees,
charges and disbursements of counsel to the Administrative Agent) required to be
reimbursed or paid by the Credit Parties hereunder, under any other Credit
Document, and under any agreement with the Administrative Agent or the
Collateral Agent.

4. Representations and Warranties. The Borrower (on behalf of itself and the
other Credit Parties) hereby represents and warrants to the Administrative Agent
and the Lenders as follows:

(a) the Borrower and each other Credit Party has taken all necessary action to
authorize the execution and delivery of, and performance under, this Amendment;

(b) this Amendment has been duly executed and delivered by the Borrower and each
other Credit Party and constitutes each such Credit Party’s legal, valid and
binding obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to: (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar Laws affecting
creditors’ rights generally; and/or (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity);

 

4



--------------------------------------------------------------------------------

(c) no consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third-party is
required in connection with the execution or delivery of, or performance under,
this Amendment by the Borrower or any other Credit Party;

(d) both immediately before and immediately after giving effect to this
Amendment, the representations and warranties contained in the Credit Agreement
or any other Credit Document are true and correct in all material respects,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case, they are true and correct in all material
respects as of such earlier date; and

(e) both immediately before and immediately after giving effect to this
Amendment, no Default or Event of Default exists.

5. Reaffirmation. The Borrower (on behalf of itself and the other Credit
Parties): (a) (i) acknowledges and consents to all of the terms and conditions
of this Amendment, (ii) affirms all of its obligations under the Credit
Documents (as amended by this Amendment), and (iii) agrees that this Amendment,
and all documents, agreements and instruments executed in connection with this
Amendment, do not operate to reduce or discharge such Credit Party’s obligations
under the Credit Documents (except to the extent such obligations are expressly
modified pursuant to this Amendment); and (b) (i) affirms that each of the Liens
granted in, or pursuant to, the Credit Documents is valid and subsisting, and
(ii) agrees that this Amendment, and all documents, agreements and instruments
executed in connection with this Amendment, do not, in any manner, impair, or
otherwise adversely affect, any of the Liens granted in, or pursuant to, the
Credit Documents.

6. Miscellaneous.

(a) Credit Document. This Amendment shall be deemed to be, and is, a Credit
Document, and all references to a “Credit Document” in the Credit Agreement and
the other Credit Documents (including, without limitation, all such references
in the representations and warranties in the Credit Agreement and the other
Credit Documents) shall be deemed to include this Amendment.

(b) No Other Changes. Except as expressly modified hereby, all of the terms and
provisions of the Credit Documents shall remain unchanged and in full force and
effect.

(c) Counterparts; Delivery. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic imaging means (including in “.pdf”
form) shall be effective as delivery of a manually executed counterpart of this
Amendment.

(d) Fees and Expenses. The Borrower agrees to pay all reasonable out-of-pocket
fees and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees and expenses of Moore & Van Allen PLLC, as
counsel to the Administrative Agent.

(e) Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF,
OR RELATING TO THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND BE
GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

 

5



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written, intending to create an instrument
under seal.

 

BORROWER:   HERITAGE INSURANCE HOLDINGS, INC.,   a Delaware corporation   By:  

/s/ Kirk Lusk (Seal)

  Name:   Kirk Lusk   Title:   Chief Financial Officer GUARANTORS:   CONTRACTORS
ALLIANCE NETWORK, LLC,   a Florida limited liability company   FIRST ACCESS
INSURANCE GROUP, LLC,   a Florida limited liability company   HERITAGE INSURANCE
CLAIMS, LLC,   a Florida limited liability company   HERITAGE MGA, LLC,   a
Florida limited liability company   NBIC FINANCIAL HOLDINGS, INC.,   a Delaware
corporation   NBIC HOLDINGS, INC.,   a Delaware corporation   NBIC SERVICE
COMPANY, INC.,   a Rhode Island corporation   SKYE LANE PROPERTIES, LLC,   a
Florida limited liability company   ZEPHYR ACQUISITION COMPANY,   a Delaware
corporation   By:  

/s/ Kirk Lusk (Seal)

  Name:   Kirk Lusk   Title:   Chief Financial Officer   HI HOLDINGS, INC.,   a
Hawaii corporation   By:  

/s/ Bruce Lucas (Seal)

  Name:   Bruce Lucas   Title:   Chief Executive Officer

 

[Signature Pages Continue]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT     AND COLLATERAL AGENT:   REGIONS BANK,   as
Administrative Agent and Collateral Agent   By:  

/s/ Hichem Kerma (Seal)

  Name:   Hichem Kerma   Title:   Managing Director

 

[Signature Pages Continue]



--------------------------------------------------------------------------------

LENDERS:   REGIONS BANK,   as a Lender   By:  

/s/ Hichem Kerma (Seal)

  Name:   Hichem Kerma   Title:   Managing Director

 

[Signature Pages Continue]



--------------------------------------------------------------------------------

BMO HARRIS BANK N.A., as a Lender By:  

/s/ Catherine Liu (Seal)

Name:   Catherine Liu Title:   Vice President

 

[Signature Pages Continue]



--------------------------------------------------------------------------------

HANCOCK WHITNEY BANK, as a Lender By:  

/s/ Allen L. Harvell, Jr. (Seal)

Name:   Allen L. Harvell, Jr. Title:   SVP

 

[Signature Pages Continue]



--------------------------------------------------------------------------------

CIBC BANK USA, as a Lender By:  

/s/ Austin G. Love (Seal)

Name:   Austin G. Love Title:   Managing Director

 

[Signature Pages Continue]



--------------------------------------------------------------------------------

WOODFOREST NATIONAL BANK, as a Lender By:  

/s/ Jeffrey Mitchell (Seal)

Name:   Jeffrey Mitchell Title:   Senior Vice President

 

[Signature Pages End]